Citation Nr: 1434794	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  13-24 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines


THE ISSUES

1. Entitlement to accrued benefits.
 
2. Entitlement to non-service connected death pension benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The decedent had had recognized guerrilla service from December 1942 to June 1945. He died in December 1975. The appellant claims as his surviving spouse.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 decision issued by the RO. The Board is aware that the appellant's appeal originally included the issue of whether new and material evidence had been submitted to reopen a claim for entitlement to service connection for cause of the Veteran's death. The July 2013 Statement of Case (SOC) included this issue. However, in the August 2013 Substantive Appeal, the appellant specifically limited her appeal to the issue of entitlement accrued benefits. At her February 2014 hearing, the appellant indicated that she also wished to continue her appeal regarding the issue of entitlement to non-service connected death pension benefits and she offered testimony in this regard. Accordingly, the issue of whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for cause of the Veteran's death is not before the Board on appeal at this time. 38 C.F.R. Vet. App. 20.200, 20.202, 20.302.

The appellant testified in a hearing at the RO before the undersigned in February 2014; a transcript of the hearing is of record.

In addition to the paper claims file, there is a Virtual VA electronic claims file associated with the claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. A claim for VA benefits was not pending at the time of the decedent's death in December 1975.

2. A claim for accrued benefits was not filed within one year of the decedent's death. 

3. The decedent had recognized guerrilla service from December 12, 1942 to June 30, 1945. 


CONCLUSIONS OF LAW

1. The criteria for accrued benefits were not met. 38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.2, 3.3 (2013).
 
2. The claim for VA death pension benefits lacks legal merit. 38 U.S.C.A. §§ 101(2), 107, 1521, 1541, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.102 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In a June 2012 letter issued prior to a decision on appeal, the appellant was provided notice regarding what information and evidence is needed to substantiate her claims, as well as what information and evidence must be submitted by her and what information and evidence will be obtained by VA. The letter advised her of how effective dates are assigned, and the type of evidence which impacts those determinations. Hence, the June 2012 letter, which meets the content of notice requirements, also meets the VCAA's timing of notice requirement.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).    

In addition, the duty to assist the appellant has also been satisfied in this case.  All identified and available VA and private medical records are in the claims file and were reviewed by both the RO and the Board in connection with her claim. The appellant has not identified any other outstanding records that are pertinent to the issues herein decided.  

In summary, the appellant was notified and aware of the evidence needed to substantiate her claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence. She was an active participant in the claims process submitting evidence and argument. Thus, she was provided with a meaningful opportunity to participate in the claims process and has done so. Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the appellant. Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits. See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Finally, during the hearing the VLJ clarified the issues, explained the concepts of accrued benefits and death pension, identified an evidentiary deficit, suggested the submission of additional evidence to support the claims and addressed the appellant's contentions. Such actions supplement VCAA and complies with 38 C.F.R. § 3.103.

Accrued Benefits

Under 38 U.S.C.A. § 5121 , a proper party is entitled to any periodic monthly benefits under laws administered by the Secretary to which the decedent was entitled at his death under existing ratings or decisions, or those benefits based on the evidence in file at the time of the deceased's death which were due and unpaid preceding the deceased's death. See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000. In Jones v. West, 136 F.3d 1296 (Fed Cir. 1998), the Court held that a Veteran must have had a claim pending at the time of his death else be entitled to benefits under an existing rating or decision in order for a surviving spouse to be entitled to accrued benefits. Applications for accrued benefits must be filed within one year after the date of death. 38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c). 

In the instant case, the decedent died in December 1975. The appellant filed her initial application for VA benefits in February 1977, over a year after her husband's death. Moreover, the record shows that he had no claims for benefits pending prior to or at the time of his, death. Prior to his death, his claims of entitlement to service connection for wound of the right arm and bronchial asthma had been denied in a February 1956 Board decision. The record indicates that the decedent repeatedly tried to reopen his claims for service connection and he was repeatedly advised by the RO that his claims could not be reconsidered or reopened without further evidence, specifically original, official records of in-service treatment. The last of such notification letter to the decedent was provided in June 1975. There were no outstanding claims (i.e., claims that had not been adjudicated by the RO) at the time of his death. Additionally, the Board is aware that the decedent also contacted public officials about his dissatisfaction with the denial of his claim for benefits. Regardless, the record still does not show that he had a pending claim at the time of his death. Further, the appellant makes no argument that the Veteran had a pending claim for benefits.  At best, the documents from the Veteran represented a duplicate claim rather than a claim.  See, Fournier v. Shinseki, 23 Vet. App 480 (2010).  (As such, the concept of a pending claim is not applicable in this case.  See, 38 C.F.R. § 3.160 (c)(d).)

Here, the Board concludes that the appellant's claim for accrued benefits must be denied as a matter of law because her claim was filed over a year after his death.  In addition, the decedent had no pending claims at the time of his death. See Sabonis v. Brown, 6 Vet. App. 426 (1994). Equally important, this claim is long after the Veteran's death and more than one year after death.  The Board has carefully reviewed the entire record in this case. However, this is a case in which the law is dispositive, and entitlement to accrued benefits is not warranted. Therefore, entitlement to accrued benefits must be denied.

Death Pension

The appellant asserts that she should be awarded non-service-connected death pension benefits based on the decedent's service. 

Non-service-connected death pension benefits are payable to the surviving spouse of a Veteran who has the requisite wartime service or who was receiving (or entitled to receive) compensation or retirement pay for a service-connected disability. 38 U.S.C.A. §§ 1521(j), 1541; 38 C.F.R. § 3.3. 

38 U.S.C.A. § 1521(j) indicates that a Veteran meets the service requirements if the Veteran served on active military, naval, or air service (1) for ninety days or more during a period of war; (2) during a period of war and was discharged or released from such service for a service-connected disability; (3) for a period of ninety consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of ninety days or more in two or more separate periods of service during more than one period of war.

A "Veteran" is a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable. 38 U.S.C.A. § 101(2). 

"Active military, naval, or air service" includes (1) active duty; (2) any period of active duty for training during which a Veteran was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty training during which a Veteran was disabled or died from an injury incurred in or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident. 38 U.S.C.A. § 101(24).

Service before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States, shall not be deemed to have been active military, naval, or air service for the purposes of any law of the United States conferring rights, privileges, or benefits upon any person by reason of the service of such person or the service of any other person in the Armed Forces. 38 U.S.C.A. § 107(a).

In this case, the Board determined that the appellant's husband is not a Veteran. Therefore, she is not entitled to non-service-connected death pension benefits based on his service. The decedent's service consisted solely of recognized guerrilla service from December 12, 1942 to June 30, 1945. The appellant is not entitled to non-service-connected death pension benefits.

Again, the law is dispositive. Basic eligibility for VA non-service-connected death pension benefits is precluded based on the deceased's lack of qualifying service. Therefore, the Board must deny the appellant's claim for death pension benefits. See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to accrued benefits is denied. 

Entitlement to non-service-connected death pension benefits is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


